Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 25, 2018

                                       No. 04-18-00737-CV

                    ESTATE OF ELAINE EISELE ADAMS, DECEASED,

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 14997
                        Honorable N. Keith Williams, Judge Presiding

                                          ORDER
        The court reporter responsible for filing the reporter’s record in this appeal filed a
notification of late record stating that the reporter’s record has not been filed because appellant
has failed to file a designation of record. TEX. R. APP. P. 34.6(b)(1). The court reporter’s letter
also states appellant has failed to pay or make arrangements to pay the fee for preparing the
reporter’s record.

        We, therefore, ORDER appellant to file written proof with this court on or before
November 5, 2018 that he has filed a designation of record with the court reporter. See TEX. R.
APP. P. 34.6(b)(c). We further ORDER appellant to provide written proof to this court within
ten days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty days from the date of this order, and the court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court